Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 04/21/2021 has been entered and carefully considered.
Claims 1, 3-5, 8, 10-13, 15 haves been amended.
Claims 2 and 9 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 04/21/2021, with respect to claims 1, 8, and 15 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claims 1, 8, and 15 has been withdrawn.
Reasons for Allowance
Claims 1, 3-8, 10-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 8, and 15 are allowable over the prior art of record because none of the prior art teach determining the parameters of the trajectory points in the first trajectory having differences with the parameters of the trajectory points in the second trajectory that are greater than a threshold for the to-be-adjusted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:30am – 2:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/JOHN H LE/Primary Examiner, Art Unit 2862